Exhibit 10.2

 

Form of Non-Employee Director Stock Option Agreement

 

 

 

QUIDEL CORPORATION

 

 

ID: 94-2573850

Notice of Grant of Stock Options

 

10165 McKellar Court

and Option Agreement

 

San Diego, CA 92121

 

 

[Recipient]

 

Option Number:

[Address]

 

Plan:

2001

 

 

ID:

 

Effective                     , you have been granted a(n) Non-Qualified Stock
Option to buy                  shares of QUIDEL CORPORATION (the “Company”)
stock at $           per share.

 

The total option price of the shares granted is $                        .

 

Shares in each period will become fully vested on the date shown.  Once vested,
the stock options granted hereunder will remain exercisable until expiration of
the full term of such options, notwithstanding any termination of service on the
Company’s board of directors.

 

Shares

 

Vest Type

 

Full Vest

 

Expiration

 

 

 

On Vest Date

 

 

 

 

 

 

 

By your signature and the Company's signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company's Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.

 

 

 

 

 

 

QUIDEL CORPORATION

 

 

Date

 

 

 

 

 

 

 

 

Thomas Brown

 

 

Date

 

 

Date:

5/23/2006

 

Time:

10:21:11AM

 

--------------------------------------------------------------------------------